     Case 2:20-cv-00007-KJM-AC Document 23 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANTE LOVE,                                       No. 2:20-cv-0007 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 19, 2021, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 20. Petitioner was

23   later granted a thirty-day extension of time to file objections. ECF No. 22. Neither party has

24   filed objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
      Case 2:20-cv-00007-KJM-AC Document 23 Filed 03/31/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3            Accordingly, IT IS HEREBY ORDERED that:
 4            1. The findings and recommendations filed January 19, 2021, ECF No. 20, are adopted in
 5   full.
 6            2. This action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure
 7   41(b).
 8            3. The clerk of court is directed to close this case.
 9   DATED: March 30, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
